PER CURIAM.
The petition is granted and Joseph Chambers is hereby granted a belated appeal from judgment and sentence in case number 02-CF-2884 in the Circuit Court for Leon County. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court, to be treated as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
The lower tribunal is directed to appoint counsel to represent petitioner in the appeal, if he qualifies for such an appointment.
PETITION GRANTED.
WEBSTER, LEWIS and HAWKES, JJ., concur.